DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent to Sato 10,545,295US in view of the US Patent Application Publication to Wong 20200150353US.
In terms of Claim 1, Sato teaches a shutter shaft holding structure (side wall of 1a) in an adapter (Figures 8A-C: wherein frame of 1a and 1c are part of an adapter 1; column 6, lines 30-45) with shutter (Figure 1: 3a or 3b), the adapter (1) comprising a shutter member (3a and 3b) in an insertion slot (Figure 1: slot within opening that runs through 1a and 1c) for connecting both male and female plugs (Figure 10: wherein plug 

    PNG
    media_image1.png
    615
    787
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    675
    media_image2.png
    Greyscale


Sato does not teach mating portions having concave shape and are provided in the upper and lower positions of each of the arms; the shutter shafts are fitted into the mating concave portions.
Wong does teach a housing (Figure 4d) wherein the housing contains mating portions having concave shape (Figure 4d: the recess area of 10f) and are provided in the upper and lower positions of each of the housing; the shutter shafts (at location of 10f) are fitted into the mating concave portions (See Annotated picture below). 

    PNG
    media_image3.png
    648
    869
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the housing 1 which contains arms 13 of Sato along the upper and lower portions to have concave mating portions, which can be used to house the shutter shaft. Having mating portions provided in the upper and lower positions of each of the arms would provide a more compact and feasible adapter because it will no longer need the side panels to hold the shutter shafts. Modifying mating portions to have concave shape will allow the adapter of Sato to be easily remove from the mating portions for repairs if the shaft or shutter needs to be replaced. Having an open access shape such as a concave recess opening for the mating portions will allow the shaft to side in and out easier from the mating portions. The end result will provide easier access to repair or replace the shutter if it gets damaged.
As for claim 2, Sato / Wong teaches the device of claim 1, wherein Sato teaches  the adapter is formed by a first adapter (Figure 8: 1) into which any one of the male and nd adapter because it can house a 2nd connector ‘P’) which is formed by attaching the cover (top side surface of 1b)  to an outer periphery of the arms of the first adapter (Figures 5 and 6: top sidewall of 1b is considered as the cover which contains a latch 12a on the top periphery edge. The latch 12a is coupled to protrusion 12b).
As for claim 3, Sato / Wong teaches the device of claim 1, wherein Sato teaches wherein a pair of shutter members (Figure 1: 3a and 3b) each including the shutter shaft (Figure 1: 8a and 8b) in an end portion thereof are arranged in the upper and lower sides within the adapter (Figure 1 or Figure 8: wherein the shaft 8a and 8b are located on the upper and lower sides); the combination modification will move the connector into the upper and lower side of body 1a/1c wherein the arms are located as indicated in rejection 1 above, and at least one of the shutter members (Figure 1: 3a) is provided with a recess with which a ferrule of the inserted adapter is not brought into contact (Figure 9b: wherein the ferrule 21 is not contact location to the shutter 8a and 8b) .  
As for claim 4, Sato / Wong teaches the device of claim 1, wherein Wong teaches the mating concave portion is arranged in a leading end side of the housing (Figure 4d: at the location of 10f), and is formed into shape so that a cylindrical shutter shaft is fitted (Figure 4d: the shaft at 10f is cylindrical).  
Wong does not teach wherein the shape is semicircular since it appears the shape a U shape rectangle. However, it would have been obvious to one of ordinary skill in art before the effective filing date of the current invention because it has been In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of the recess located at 10f to be semicircular for the purpose of providing a better fitting wherein the circular shape will provide for smoother rotation as the shutter pivots from open to close.
As for claims 5-6, Sato / Wong teaches the device of claims 1 and 2, wherein Sato teaches wherein a spring member (Figure 1: 4; Column 7 lines 1-10) is provided so that the pair of upper and lower shutter members (3a and 3b) are biased at a closed position by pressing the shutter shaft fitted to the mating portions by the cover (See Figure 8 wherein the cover or top /bottom side of 1b is pressed against the shutters shaft 8a and 8b against the housing 1a containing the arms).  
As for claims 7 and 8, Sato / Wong teaches the device of claims 5 and 6, wherein Sato teaches  wherein the spring member (Figure 1: 4)  is provided at the center (Figure in the area of 11a and 11b) with a bent portion (See element 4 has a bent portion as shown in Figure 1) so as to be inserted and locked to an opening portion formed along an inner side of the shutter shaft  (Figure 1: area of 11a and 11 is on the inside of 8a and 8b) of the shutter member (3a and 3b), and is formed via the bent portion into a bifurcated shape which is approximately perpendicular in a side view (See Figures 1: 4a and 9a: wherein the spring 4 is perpendicular from a side view).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,725,246 to Liu teaches an optical housing adapter having connectors and shutters that are open and close via a rotating shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/UYEN CHAU N LE/Supervisory Patent Examiner, Art Unit 2874